Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the election filed on 26 May 2021.  
Claims 2-12 are withdrawn.
Claims 1-11 are currently pending and have been examined.

Election/Restrictions
Applicant’s election of group I (claims 1-11) in the reply filed on 26 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 May 2021.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transaction engine in claim 1; a pricing engine in claim 3; and a machine learning engine in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite “a transaction engine”; claim 3 recites “a pricing engine”; and claim 8 recites “a machine learning engine”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose the corresponding algorithm required to perform the functions of the engines listed above. For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-11 inherit the deficiency noted for claim 1. 



Claim 1 recites, “at least one item parameter” in lines 10-11. It is unclear if this includes the item parameters stored in the item parameter database or if it is referring to another item parameter. For examination purposes the Examiner will interpret the limitation to recite, “at least one item parameter of the item parameters”. Claims 2-11 inherit the deficiency noted for claim 1. Appropriate correction is required. 
Claim 1 recites, “time window” in line 14. It is unclear if this time window is the same or different from the “time window” recited in line 5. For examination purposes the Examiner will interpret the limitation to recite, “the time window”. Claims 2-11 inherit the deficiency noted for claim 1. Appropriate correction is required. 
Claim 1 recites, “the items” in line 15. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner will interpret the limitation to recite, “the one or more items”. Claims 2-11 inherit the deficiency noted for claim 1. Appropriate correction is required. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 USC § 101
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites storing global parameters including the physical location and a time window for completing transactions, the global parameters provided by the seller; storing item parameters including an item title, an item description and an item price; an item gallery, the item gallery including data for one or more items, each item associated with the global parameters and at least one item parameter of the item parameters, the item gallery searchable by the buyer; and a user interface enabling the buyer to arrange a transaction to buy one or more of the items from the seller; wherein the physical location and the time window are associated with a physical event, the physical event being an event for transacting the one or more items. Therefore, the claim is directed to “listing and transacting multiple item for sale concurrently, where the transaction is completed at a physical location between a seller and a buyer”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): a global parameter database; an item parameter database; an item gallery database; and a transaction engine. These additional elements individually or in combination do not integrate the exception into a practical application because the additional elements do no more than generally link the use of a judicial exception to a 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually or in combination do not integrate the exception into a practical application because the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Accordingly, claim 1 is ineligible.
Dependent claims 2-11 merely further limit the abstract idea and are thereby considered to be ineligible.



	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2014/0195364 A1).

Claim 1 –
As per claim 1, Gupta discloses a system for listing and transacting multiple items for sale concurrently, where the transaction is completed at a physical location between a seller and a buyer, the system comprising: 
a global parameter database, storing global parameters including the physical location (see “database 290” in paragraph [0031]; and “seller locations such as…garage sales” in paragraph [0048]; Fig. 2) and a time window for completing transactions, the global parameters provided by the seller (see “select the dates of when the plan is to be active for a particular listing” in paragraph [0062]; Fig. 6K); 
an item parameter database, storing item parameters including an item title, an item description and an item price; (see “a product title, a short description, an item price” in paragraph [0060]; “database 510” in paragraph [0051]; Fig. 5 and 6A)

an item gallery database, the item gallery database including data for one or more items, each item associated with the global parameters and at least one item parameter of the item parameters, the item gallery database searchable by the buyer; (see “search the item listing” in paragraph [0048]; and paragraph [0060]; “database 510” in paragraph [0051]; Fig. 5 and 6A) and 
a transaction engine, the transaction engine comprising a user interface enabling the buyer to arrange a transaction to buy one or more of the items from the seller; (see “payment” in paragraph [0037]; and “API” in paragraph [0041]; Fig. 4)
wherein the physical location and the time window are associated with a physical event, the physical event being an event for transacting the one or more items. (see “seller locations such as…garage sales” in paragraph [0048])

Claim  2 –
Gupta discloses the system of claim 1 as described above.  
Gupta further discloses a system:
wherein the physical event is one of a garage sale, a flea market, and an auction. (see “auction” in paragraph [0029]; and “seller locations such as…garage sales” in paragraph [0048])

Claim  3 –
Gupta discloses the system of claim 1 as described above.  
Gupta further discloses a system:
a pricing engine, the pricing engine providing a price adjustment to one or more item prices based on monitored item gallery data. (see “price changes” in paragraph [0021])
Claim  4 –
Gupta discloses the system of claim 3 as described above.  
Gupta further discloses a system:
wherein monitored item gallery data includes one or more of: duration of listing, number of item gallery views, number of item views, number of similar items listed, prices of similar items listed, and transactions of similar items listed. (see “after a specific number of days” in paragraph [0021])

Claim  5 –
Gupta discloses the system of claim 3 as described above.  
Gupta further discloses a system:
wherein the pricing engine further provides the seller with an option on the price adjustment to select one of: accept the price adjustment (see “a user can select the plan, which is then attached to or associated with the listing” in paragraph [0062]; and paragraph [0066]), reject the price adjustment and defer a decision on the price adjustment.


Claim  6 –
Gupta discloses the system of claim 1 as described above.  
Gupta further discloses a system:
further comprising an advertising engine, the advertising engine providing advertising associated with the item gallery based on one or more of: the global parameters, the item parameters, seller-defined preferences and seller-selected advertisers. (see “advertising 170” in paragraph [0030])

Claim  7 –
Gupta discloses the system of claim 6 as described above.  
Gupta further discloses a system:
wherein the advertising engine further includes an associated payment system. (see “purchasing opportunities” in paragraph [0031])

Claim  10 –
Gupta discloses the system of claim 1 as described above.  
Gupta further discloses a system:
further comprising an itinerary generation engine operative to generate an itinerary for the buyer, the itinerary comprising one or more of: a list of physical events, a list of arranged transactions, a travel route and a map. (see “garage sales located within a defined geographic region or at a defined location…may be created, identified, viewed or searched by a user 140 or buyer 160” in paragraph [0048])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0195364 A1) in view of Nix et al. (US 2005/0071249 A1).

Claim  8 –
Gupta discloses the system of claim 1 as described above.  
Gupta does not further disclose a system:
further comprising a machine learning engine operative to present the seller with pre-selected recommendations for item parameters according to data from item galleries and past transactions and allowing the seller to accept/reject the pre-selected recommendations. 


Claim  9 –
Gupta discloses the system of claim 8 as described above.  
Gupta does not disclose the limitation below however Nix further teaches a system:
wherein the machine learning engine is further operative to present the user with ongoing recommendations for changes to existing item parameters according to data from item galleries and past transactions and allowing the seller to accept/reject the ongoing recommendations. (see “suggest prices…and override, select or designate these values” in paragraph [0057]; “market price” in paragraph [0064] of Nix)
The motivation for making this modification to the disclosure of Gupta is the same as that set forth above, in the rejection of claim 8.

Claim  11 –
Gupta discloses the system of claim 1 as described above.  
Gupta does not disclose the limitation below however Nix further teaches a system:
wherein item gallery selection comprises selecting the item gallery according to a priority system, the priority system comprising one or more priority factors, the priority factors including at least one of: posting date, event date, number of item views, and number of gallery views.	(see “date of the data” in paragraph [0025] of Nix)
The motivation for making this modification to the disclosure of Gupta is the same as that set forth above, in the rejection of claim 8.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abhyanker (US 2014/0236753 A1): discloses a physical commerce event  in a geographical location where the transaction can occur during a specific day and time.
Weber (US 2017/0109811 A1): discloses creating product listings for a sale at a physical marketplace. The listings can then be searched in an online environment.
The, M. N. (2003, Oct 29). Online sale helps fund our schools: [final edition]. Mississauga News. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RESHA DESAI/Primary Examiner, Art Unit 3625